Citation Nr: 1415234	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  09-20 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  In October 2010, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In September 2011, the Board issued a decision that denied the claim of entitlement to service connection for bilateral hearing loss.

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's September 2011 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the October 2010 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies that request.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Bilateral hearing loss is not shown to have its onset in-service or within one year of service discharge and it not otherwise shown to be causally or etiologically related to service or to any service-connected disability. 



CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service, and sensorineural hearing loss may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1154, 5103, 5103A, 5107A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in April 2008 of VA's duty to assist him in substantiating his claim and the effect of this duty upon his claim.  This letter also informed him of how disability ratings and effective dates are assigned.  Dingess, 19 Vet. App. at 484.  Because the letter addressed all notice elements and predated the initial adjudication by the AOJ in July 2008, nothing more is required.  

VA has also satisfied its duty to assist the Veteran in the development of his claim.  The Board has reviewed both the Veteran's physical claims file and the file on the Virtual VA electronic file system, to ensure a total review of the available evidence.  In-service treatment records and pertinent post-service records have been obtained and associated with his claims folder, or are otherwise viewable on the Virtual VA and VBMS electronic file systems.  The Veteran has also submitted private treatment records and personal statements in support of his claim.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded VA examination in January 2009.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination report is more than adequate, as it reflects a full review of all medical and other evidence of record, is supported by sufficient detail, and refers to specific documents and medical history as well as the Veteran's service history to support the conclusions reached and also addresses service connection on both a secondary and aggravation basis, as required by 38 C.F.R. § 3.310.  There is no basis to conclude that the VA medical opinion is inadequate, or that a remand for a new examination is required.  Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002). 

Discussion of the Veteran's 2010 Board hearing finally is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was identified.  Information was elicited from the Veteran regarding the onset of his hearing loss disability, his post-service history of hearing loss, and whether there were any outstanding medical records available.  Indeed, the claim was subsequently remanded to in order to obtain additional VA treatment records that had not been associated with the claims file.

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including other organic diseases of the nervous system are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a).  See M21-1MR III.iv.4.B.12.a.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss is a qualifying chronic disease under 38 C.F.R. § 3.309(a).  

Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995). 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.; Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

Here, by way of history, the Veteran's original claim for service connection for bilateral hearing loss, claimed as secondary to his service-connected otitis externa, was denied in a November 1981 rating decision.  The RO determined, in pertinent part, that the Veteran did not have hearing loss related to active service because the evidence did not show hearing loss until many years after service and did not establish any relationship between hearing loss and otitis externa.  He did not appeal the November 1981 decision and it became final.

In July 2000, the Veteran filed to reopen his claim for entitlement to service connection for bilateral hearing loss.  However, in a December 2000 rating decision, the RO found that new and material evidence sufficient to reopen the claim was not submitted, as it did not establish that bilateral hearing loss was related to otitis externa, nor did it show that hearing loss existed during service.  The Veteran did not appeal the July 2000 decision and it became final.

The Veteran most recently filed to reopen his claim for service connection for bilateral hearing loss in April 2008.  The claim was denied in a July 2008 rating decision; however, the Board reopened the claim in a January 2011 decision and remanded it back to the RO for additional development and de novo review.

Service treatment records are void of findings or diagnoses of bilateral hearing loss for VA purposes.  At the time of his August 1946 Report of Physical Examination at discharge, the Veteran scored 20/20' on his coin click test and 15/15' on his whispered voice test.  The Veteran's service records reveal that he served as a combat air crewman during his period of active service.

In August 1946, the Veteran filed a claim for service connection for multiple disabilities including a cyst and the residuals of an ear fungus.  He made no mention of hearing loss at that time.  Parenthetically, the Veteran was found to have fungus on his left ear and was awarded service connection for otitis externa.  

Then, in August 1948, the Veteran was afforded a VA examination for the purpose of assessing the nature and severity of his service related disabilities.  He complained of ear pain and fungus.  There was no reference to hearing loss.  Moreover, on examination, his hearing was assessed to be within normal limits.  

Post-service evidence of a hearing disability was not received until October 1980, when the Veteran filed a claim for entitlement to service connection for bilateral hearing loss.  In this claim, he indicated that he suffered from hearing loss since his period of active duty, but that it had recently worsened. 

The Veteran was afforded a VA examination in October 1981, at which time he was diagnosed with mild-to-moderate sensorineural bilateral hearing loss.  The examination report documented pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
45
N/A
60
LEFT
35
40
65
65
70

The Veteran's average pure tone threshold was 38 decibels in his right ear and 47 decibels in his left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 88 percent in the left ear.  No opinion was given with regard to the hearing loss disability.  Parenthetically, as the October 1981 VA examination represents the first diagnosis of hearing loss for VA purposes, which is many years post-service, the presumption of service connection as per 38 C.F.R. §§ 3.307 and 3.309 is not warranted. 

Private treatment records dated in July 2000 diagnosed the Veteran with sensorineural hearing loss.  However, otoscopic examination demonstrated that his ear canals were clear and that his tympanic membranes were normal and intact. 

The Veteran was afforded a VA audiological examination in January 2009, at which time he was diagnosed with mild-to-severe bilateral sensorineural hearing loss.  The examiner conceded that the Veteran sustained in-service acoustic trauma, and noted that the Veteran denied any subsequent civilian or recreational noise exposure, even though he worked in the printing industry as a pressman and line operator for 42 years.  The examination report documented pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
45
60
70
70
75
LEFT
50
70
80
80
80

The Veteran's average pure tone threshold was 68.75 decibels in his right ear and 77.5 decibels in his left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 76 percent in the left ear.  Otoscopic examination revealed clear ear canals and normal tympanic membranes. 

The examiner opined that the Veteran's hearing loss was not related to his period of active service.  The examiner explained that the normal findings on the Veteran's whispered voice test at separation in August 1946 could not be considered as evidence of normal hearing because these tests are subjective and insensitive to high-frequency hearing loss.  However, the examiner indicated that the fact that the Veteran's separation physical failed to detect any high-frequency hearing loss could not be ignored, and that there was no evidence in the record suggesting that the Veteran acknowledged auditory injuries during the separation examination when given the opportunity to do so.  The examiner could not determine whether subsequent occupational or recreational noise exposure contributed to his current hearing threshold levels, but noted that the Veteran did work around machines in the printing business for 42 years.  The examiner also noted that the Veteran had poorly-controlled, nonservice-connected diabetes, and that the National Institute of Health recognizes a strong and consistent link between diabetes and hearing impairment across all frequencies with a stronger association in the high frequency range. 

In an April 2009 addendum, the examiner further opined that the Veteran's current hearing loss was not caused by or otherwise related to his service-connected otitis externa because he did not exhibit conductive hearing loss secondary to canal occlusion. 

Private audiological treatment records dated in August 2007, April 2008, and January 2011 reveal evidence of hearing loss and hearing aid usage; however, they do not discuss the etiology of that hearing loss.  Correspondence from a private audiologist dated in April 2009 indicated that the Veteran suffered from moderate-to-severe bilateral symmetric sensorineural hearing loss that did not reveal a typical noise-induced hearing loss configuration.  However, an audiological examination report attached to the correspondence indicated that the examiner was unable to "rule out" noise associated with the Veteran's military history as a contributing factor to hearing loss.

The Board notes that VA outpatient treatment records from November 2000 to March 2011 show treatment for the Veteran's hearing loss, but do not address the etiology of the hearing loss.  They do however, indicate that the Veteran denied both occupational and recreational noise exposure, and that he endorsed a history of military noise exposure as an aerial gunner. 

The Veteran also provided written statements and Travel Board hearing testimony in October 2010.  This information indicated, in pertinent part, that while in service, he was exposed to acoustic trauma during service in the form of PV-1 Ventura bomber planes, twin 50-calibre machine guns, loud speakers, sniper fire, and twin engine planes.  Furthermore, he again expressed that he was not exposed to any loud noises during his subsequent civilian career.  His spouse also submitted a written statement dated in June 2007 describing his current hearing loss but not opining as to its etiology. 

As an initial matter, the Board notes that the various VA and private audiological examination results have reflected bilateral hearing loss for VA purposes as defined by 38 C.F.R. § 3.385.  Shedden element (1) is therefore met.

The Board has also considered the Veteran's statements concerning in-service noise exposure as well as his documented duty assignments.  As mentioned above, giving due consideration to the places, types, and circumstances of his service, noise exposure is conceded.  38 U.S.C.A. § 1154(a).  In-service incurrence of injury is therefore met as to bilateral hearing loss.  Accordingly, Shedden element (2) is satisfied as to these claims. 

A finding of a nexus between the Veteran's current bilateral hearing loss disability and in-service noise exposure/acoustic trauma is still needed to satisfy Shedden element (3).  The preponderance of the evidence weighs against this aspect of the Veteran's appeal. 

In so finding, the Board acknowledges that the April 2009 private audiologist indicated that he was unable to rule out noise associated with the Veteran's military history as a contributing factor to hearing loss.  As an initial matter, the Court has consistently found speculative opinions to lack probative value.  See Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from a disability was deemed speculative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (physician's opinion that service experience "could have" precipitated disability found too speculative); see also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that veteran "may" have had pertinent symptoms also implied "may or may not" and was deemed speculative).  Such speculation is not legally sufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  See also 38 C.F.R. § 3.102  (reasonable doubt does not include resort to speculation or remote possibility).  

By contrast, the January 2009 VA audiologist concluded in her report that bilateral hearing loss was not the result of acoustic trauma incurred during military service.  The examiner noted her extensive review of the claims file and cited a complete rationale for her stated opinion, noting that the Veteran's separation physical failed to detect any high-frequency hearing loss, and there was no evidence in the record suggesting that the Veteran acknowledged auditory injuries during the separation examination when given the opportunity to do so.  The examiner also named the Veteran's subsequent civilian occupation in the printing business for 42 years and his nonservice-connected diabetes as possible causes of his current hearing loss disability.  Furthermore, in her April 2009 addendum, the examiner opined that the Veteran's current hearing loss was not caused by or otherwise related to his service-connected otitis externa because he did not exhibit conductive hearing loss secondary to canal occlusion.

Therefore, after weighing the medical evidence of record, the Board concludes that the VA audiologist's January 2009 and April 2009 findings constitute the most probative (persuasive) evidence on the question of whether the Veteran's claimed bilateral hearing loss was incurred as a result of in-service events, to include noise exposure and acoustic trauma, or related to his service-connected otitis externa.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence.") (citing Wood v. Derwinski, 1 Vet. App. 190, 192- 93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

These negative nexus opinions are sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  As such, the audiologist's inconclusive statement, while not discounted entirely, is found to be of little probative value.  

Consideration has also been given to the Veteran's statements asserting continuity of bilateral hearing loss symptomatology since discharge as well as a nexus between his claimed hearing loss disorder and in-service noise exposure/acoustic trauma.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, hearing disabilities, including sensorineural hearing loss, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Sensorineural hearing loss is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that audiological testing and other specific findings is needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report diminished hearing, there is no indication that he is competent to diagnose sensorineural hearing loss, which requires meeting the test requirements of 38 C.F.R. § 3.385, or render an opinion that relates his hearing loss to his in-service noise exposure.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating hearing disorder.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

More importantly, however, the Board finds that the Veteran's recent statements reporting a long history of symptoms of the claimed disability are contradicted by past records in which he appears to have reported all of his existing medical conditions without mentioning any problems related to his hearing loss.  See AZ v. Shinseki, No.2012-7046, 2013 WL XXXXXXX, at *Y (Fed. Cir. Sept. 30, 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  While he stated that his hearing loss began in service, his service discharge examination report was absent of any complaints or findings of hearing loss.  Moreover, as discussed, the Veteran made no reference to hearing loss when he filed his original claim for service connection in 1946.  Further, and of significant import, the Board notes that the Veteran again made no reference to hearing loss was he was examined in 1948, although he complained of other ear symptomatology, and that his hearing was noted to be normal at the time of the 1948 examination.  See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  Indeed, post-service evidence does not reflect any complaints or treatment related to the claimed hearing loss until 1981, many years following his separation from active service in August 1946.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Therefore, his failure to report any complaints of hearing loss until 1981, is persuasive evidence that he was not then experiencing any relevant problems and outweighs his present recollection to the contrary. 

Moreover, as noted, the record includes competent medical opinions in the record that conclusively found no etiological relationship between the noise exposure in service and the subsequent development of hearing loss.  As has been noted, the Veteran has not established that he has experienced continuous hearing loss since his military service, only believing instead there must be some correlation between this condition and his military service - in effect, by logical deduction - because he was exposed to excessively loud noise while in service.  But this inductive leap would require ignoring his 42 years of post-service noise exposure as a pressman in the printing industry, which the VA examiner apparently considered more significant.  In this case, the Veteran's opinion, to the extent it is to be accorded some probative value, is far outweighed by the more thoroughly explained and detailed opinion from the VA medical professional.  Jandreau, supra & Buchanan, supra.  

Accordingly, the preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for bilateral hearing loss is denied. 



____________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


